IN THE
                        TENTH COURT OF APPEALS

                               No. 10-13-00159-CR

EALON CHARLES SCOTT,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee



                         From the 220th District Court
                           Hamilton County, Texas
                           Trial Court No. CR 7755


                                     ORDER


      This appeal was abated on September 12, 2013 to the trial court to consider

whether appellant was indigent and if so, whether to discharge appellant’s currently

appointed counsel and to appoint new appellate counsel for appellant.

      New counsel has been appointed for appellant.        This appeal is reinstated.

Appellant’s brief is due 30 days from the date of this order. Appellant’s motion to
withdraw and motion for extension of time to file appellant’s brief are dismissed as

moot.




                                      PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal reinstated; motions dismissed as moot
Order issued and filed October 24, 2013




Scott v. State                                                                Page 2